Citation Nr: 1130039	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability rating for left ureteropelvic VIC junction obstruction, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 1998 Board decision granted service connection for left kidney disability, and the RO effectuated the Board's decision in a June 1998 rating decision, assigning a 20 percent disability rating for left ureteropelvic junction obstruction disability, effective March 27, 1992.  By rating decision in July 1998, the RO denied entitlement to TDIU.  The Veteran has completed appeals from the June 1998 and July 1998 rating decisions.  In November 1999, the Veteran testified at a Board videoconference hearing.

The Board subsequently denied the Veteran's appeal as to both issues by decision dated April 5, 2000.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated February 27, 2001, the Court granted a motion by VA to remand the case and to stay further proceedings.  The Court vacated the Board's April 5, 2000 decision and remanded the case to the Board for further action.  In September 2001, the Board remanded the case for compliance with the Veterans' Claims Assistance Act (VCAA) and for additional development of the evidence.

Subsequently, in a decision dated August 7, 2003, the Board again denied the Veteran's appeal as to both issues.  The Veteran then appealed the Board's decision to the Court.  In an Order dated February 17, 2005, the Court vacated the Board's August 7, 2003 decision and remanded the case to the Board for further action.

In September 2005, the Board denied the Veteran's appeal for an increased rating for left ureteropelvic VIC junction obstruction, and remanded the issue of entitlement to a TDIU for additional action to accomplish compliance with the VCAA.  The Veteran appealed the Board's decision to the Court once again.  In a May 2007 Order, the Court vacated the Board's September 2005 denial of an increased rating for left ureteropelvic VIC junction obstruction and remanded this matter to the Board for compliance with the instructions included in an April 2007 Joint Motion for Remand.

In September 2007, the Board once again remanded the case for development necessary to comply with the April 2007 Joint Motion for Remand.  Unfortunately, the Board was compelled to remand the case again in March 2010, as the necessary development directed in the September 2007 Board remand had not been adequately completed.  

Unfortunately, as discussed below, the Board is now yet again compelled to find that the necessary development directed in the September 2007 and March 2010 Board remands has still not been adequately completed.  Therefore, the Board regrets that the case must again be remanded to complete the required development; however, the Board has no discretion in the matter as appellate review may not proceed without the completion of the directed development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in much greater detail in the September 2007 Board remand, compliance with the April 2007 Joint Motion for Remand requires development of the evidence concerning certain documented medical findings showing 'hydronephrosis' in the Veteran at times during the lengthy period on appeal.  The Board briefly notes that hydronephrosis of sufficient severity could potentially meet the criteria for a significantly increased rating for portions of the lengthy period on appeal.

The VA examination report of record, including with all of its current addenda, still does not adequately address the key questions concerning hydronephrosis.  The Board observes that the July 2009 VA examination report does contain a lengthy summary of the Veteran's medical history, but neither that summary nor any analysis or other portion of the report answers the question of whether the Veteran's left ureteropelvic VIC junction obstruction is shown to currently be, or to have previously been, properly medically characterized as involving 'severe hydronephrosis.'

In the time since the Board's most recent remand of this case in March 2010, two new addenda have been added to the record.  A June 2010 addendum continues to discuss the Veteran's kidney function without any reference to hydronephrosis nor any reference to the pertinent documented medical history emphasized in the essential inquiry of the Board's remand directives.  Subsequently, a July 2010 addendum presents a medical definition of the term 'hydronephrosis,' and states that the Veteran does not currently have hydronephrosis.

The Board regrets that this information still does not respond to the critical inquiry that must be adequately addressed to permit appellate review to proceed in this matter.  This case requires consideration of a disability rating over a period dating back to the early 1990s, including periods during which the Veteran is clearly shown to have been diagnosed with hydronephrosis of unclear severity.  The determination that the Veteran does not currently have hydronephrosis is not adequately responsive to the question presented in the Board's remands (in accordance with the Joint Motion for Remand and Court Order) concerning the timing and severity of the Veteran's past hydronephrosis during earlier portions of the period on appeal.

The examiner has yet to address the past severity of the Veteran's previously diagnosed hydronephrosis.  The examiner has yet to specifically address the findings of the November 1994 private medical report showing 'prominent' hydronephrosis or the February 1997 VA medical record indicating that the Veteran had difficulty maintaining a normal weight.

Appellate review cannot comply with the Joint Motion for Remand nor survive judicial scrutiny without answers to the medical questions presented in the Board's remands.  Another remand is necessary to seek compliance with the development requested by the Board's September 2007 and March 2010 remands, and to develop the record to allow a proper determination in appellate review of this case.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran's appeal for TDIU is inextricably intertwined with the appeal for an increased rating for left ureteropelvic VIC junction obstruction, adjudication of that issue must be deferred until completion of the actions directed in this remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination by a medical doctor to determine the nature and severity of his service-connected left ureteropelvic VIC junction obstruction both currently and throughout the appeal period, as reflected by the available medical evidence.  (If the Veteran does not report for a new VA examination, the claims file should nevertheless be forwarded to an appropriate medical doctor for review and preparation of a medical opinion).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.  In particular, the examiner is requested to reply to the following:

a)  Discuss whether the Veteran's left ureteropelvic VIC junction obstruction is shown to currently be, or to have previously been, properly medically characterized as involving 'severe hydronephrosis.'  The examiner is asked to specifically address all pertinent records in the claims file, particularly the findings of the November 1994 private medical report showing 'prominent' hydronephrosis and the February 1997 VA medical record indicating that the Veteran had difficulty maintaining a normal weight.

b)  If the examiner determines that the Veteran's left ureteropelvic VIC junction obstruction involved 'severe' hydronephrosis during a period in the Veteran's history, the examiner is asked to identify during what time period 'severe' manifestations were shown.

c)  The examiner is asked to evaluate and provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

A rationale should be furnished for all opinions.

2.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

3.  After completion of the above and any additional development deemed necessary by the RO, the RO should review the issues on appeal and determine whether the benefits sought may be granted.  If any of the benefits sought remain denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


